FILED
                            NOT FOR PUBLICATION                               MAY 26 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10455

               Plaintiff - Appellee,              D.C. No. 4:09-cr-01277-DCB

  v.
                                                  MEMORANDUM *
ADOLFO MONTES-CASTRO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Adolfo Montes-Castro appeals from the 60-month sentence imposed

following his guilty-plea conviction for illegal re-entry after deportation, in

violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738

(1967), Montes-Castro’s counsel has filed a brief stating there are no grounds for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief, along with a motion to withdraw as counsel of record. We have provided

the appellant with the opportunity to file a pro se supplemental brief. We have

considered appellant’s pro se supplemental brief, the government’s motion to

dismiss, and counsel’s motion to allow a pro se response to the government’s

motion to dismiss.

      We deny the government’s motion to dismiss. We also deny appellate

counsel’s motion to allow a pro se response.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-10455